Order, entered in this separation action on December 10, 1969, granting plaintiff’s motion for temporary alimony, child support and counsel fee and denying *918defendant’s cross motion to dismiss the motion as premature, unanimously modified on the law, on the facts and in the exercise of discretion, to the extent of reducing alimotiy for plaintiff wife to $75 per week and the counsel fee to $500, with leave to plaintiff to apply to the trial court for additional counsel fees and otherwise affirmed, without costs and without disbursements. In view of the husband’s earnings, as reflected in the present record, the higher awards are not warranted. The modifications contained herein are to be effective from the date of the order originally entered at Special Term. Concur — Stevens, P. J., Eager, Capozzoli, Nunez and McNally, JJ.